Citation Nr: 0908581	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals, odontoid 
fracture, C2.

3.  Entitlement to service connection for impotence, claimed 
as secondary to the odontoid fracture, C2.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 
1993.  The Board notes that he was discharged under other 
than honorable conditions.  However, the Board additionally 
notes that the Veteran's discharge was upgraded to a general 
discharge by the Assistant Secretary of the Navy for Manpower 
and Reserve Affairs, indicated in a letter dated January 
2003. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2004 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In December 2005, the Veteran testified at a Decision Review 
Officer hearing at the Philadelphia RO.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Concerning the Veteran's claim for service connection for 
depression, the Board notes that he complained of depression 
during active service as indicated in an April 1993 service 
treatment record.  However, the Veteran's complaint of 
depression was considered as secondary to his current legal 
problems.  He was diagnosed with adjustment disorder, job 
related.  A December 1992 report diagnosed an immature 
personality disorder.  Additionally, a December 1992 
psychiatric evaluation indicated that the Veteran's only 
diagnosis was alcohol abuse and that he was psychiatrically 
fit.  The Veteran contended during his December 2005 RO 
hearing that he currently suffers from bouts of depression.  
As there is an indication of complaints of depression in 
service, and the Veteran contends he currently suffers from 
such, a VA examination with opinion as to the relationship 
between his claimed depression to service is required to 
decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Concerning the Veteran's claim for residuals of a C2 fracture 
and impotence secondary to his resultant neurological 
dysfunction, the Board finds that additional records must be 
requested.  Although the Veteran's claims file contains some 
documentation relating details of the Veteran's alleged 
misconduct which led to his separation, the Board notes that 
the findings of the Administrative Board and associated 
documents reference other materials, including original 
exhibits as well as summarized versions of the testimony 
which the Administrative Board heard.  These documents were 
reportedly forwarded to the Bureau of Naval Personnel at the 
conclusion of Board proceedings.  While that facility 
responded to a June 2003 request for service medical records, 
it does not appear that it responded to a request for all 
records pertaining to the Administrative proceedings.  
Additionally, the evidence of record references court 
proceedings and police reports which are not contained in the 
claims file.  On remand, the RO/AMC should request the 
materials relied upon to adjudicate the question of 
misconduct in conjunction with the vehicular accident which 
occurred on January 12, 1992 in Pittsburgh, Alleghany County, 
Pennsylvania.   

In addition, it does not appear that the hospital records 
immediately following the accident in January 1992 have been 
obtained.  Such should be requested on remand.

Although the Veteran was provided with notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in January 
2004, he was not given information concerning secondary 
service connection claims.  Thus, such notice must be 
provided on remand.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
concerning the information and evidence 
necessary to establish a claim for 
secondary service connection.

2.  Request records detailing the 
Veteran's car accident on January 12, 1992 
from any agencies which might have such 
records to include but not limited to the 
Bureau of Naval Personnel; the Pittsburgh 
Police Department; the Court of Common 
Pleas in Allegheny County, Pennsylvania; 
the Judge Advocate General (JAG) at Naval 
Air Station Oceana; and the Naval Criminal 
Investigative Service (NCIS). 

3.  After securing the necessary release, 
request hospital records from Mercy 
Hospital in Pittsburgh, Pennsylvania for 
his hospitalization in January 1992.

4.  Schedule a VA psychiatric examination 
to determine if the Veteran currently has a 
psychiatric disorder and if so, whether it 
is related to service.  The claims file 
must be reviewed in conjunction with this 
examination.  If a psychiatric disorder (as 
opposed to a personality disorder) is 
diagnosed, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the current psychiatric disorder arose 
during or is related to service.  (The 
term, "at least as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.).  The examiner should provide 
a rationale for all opinions expressed.

5.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




